Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and Request for Continued Examination (RCE) of 27 July 2022. Claims 1-19 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections as set forth in the office action of 29 April 2022 have been considered and are persuasive. Therefore, the Claim Objections as set forth in the office action of 29 April 2022 have been withdrawn.
	Applicant has amended the limitations previously interpreted under 35 USC 112(f) and the 35 USC 112(f) interpretation no longer applies.
Applicant’s amendments and arguments with respect to the rejection of claims 17-19 under 35 USC 112(a) as set forth in the office action of 29 April 2022 have been considered and are persuasive. Therefore, the rejection of claims 17-19 under 35 USC 112(a) as set forth in the office action of 29 April 2022 have been withdrawn. Examiner NOTES that as such, the corresponding limitations in claim 17 are taken, under broadest reasonable interpretation, as to cover the overall concepts of figure 3 and paragraphs [0031] and [0033]. 
Applicant’s amendments and arguments with respect to the rejection of claims 1-19 under 35 USC 112(b) as set forth in the office action of 29 April 2022 have been considered and are persuasive. Therefore, the rejection of claims 1-19 under 35 USC 112(b) as set forth in the office action of 29 April 2022 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 17-19 under 35 USC 101 as set forth in the office action of 29 April 2022 have been considered and are NOT persuasive-
The Examiner’s Response:
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Regarding the general 101 arguments, please see 35 USC 101 rejection below in addition to Examiner’s reasonings/explanations in the previous actions (13 July 2022, 29 April 2022 and 18 November 2021) directed to the 35 USC 101 rejection. 
Regarding the new amendments to overcome the 35 USC 101 rejection “based on the remarks in the Advisory Action”, Examiner would like to note that the limitations “the system controller causing the first automatic guided vehicle to navigate toward the first product pick up station … the system controller causing the second automatic guided vehicle to navigate toward the second product pick up station … the system controller causing the automatic guided vehicles to navigate to a product drop off station” do not integrate the judicial exception into a practical application because based on paragraph [0027] of Applicant’s specification, such limitations could simply mean the system controller sending a guidance route to the automatic guided vehicle(s) which is a form of insignificant extra-solution activity.
Regarding the new amendments to specify the system controller with one or more processors is what performs some of the limitations; such amendments merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
See 35 USC 101 below for full/further clarification. NOTE: **Examiner suggests adding the limitation “the automatic guided vehicles movable within the facility between the product drop off station and product pick up stations including the first product pick up station and the second product pick up station” as the last limitation in claim 17 and claims 18 and 19 would have to be amended accordingly to avoid future 35 USC 112(b) issues**.

Applicant’s amendments and arguments with respect to the rejection of claims 1-19 under 35 USC 103 as set forth in the office action of 29 April 2022 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding Applicant’s arguments “… Shiu does not disclose redirecting and changing routing of the AGV when new requests are received. Shiu does not describe redirecting one AGV from navigating toward one location and changing the routing of the AGV to navigate to a different location based on travel times …” about claim 12, Examiner would like to note that claim 12 does not recite such argued limitations; claim 12 is simply about sending pick up request(s) for a first and/or second product pick up station(s) to whichever automatic guided vehicle that’s closest to the corresponding product pick up station (with a shortest travel time to the corresponding product pick up station). Claim 12 does not positively recite/include the limitations/concept of redirecting and/or changing routing of the automatic guided vehicle going to a first station when new/second requests are received based on travel times.
Claim Objections
Claim 15 is objected to because of the following informalities:  “redirect the first automatic guided vehicle to navigate the first automatic guided vehicle to the second product pick up station of the product pick up stations when the system controller receives the second call request from the second product pick up station and a second travel time of the travel times to the second product pick up station is less than the first travel time to the first product pick up station” should be “redirect the first automatic guided vehicle to navigate the first automatic guided vehicle to the second product pick up station of the product pick up stations when the system controller receives the second call request from the second product pick up station and a second travel time of the travel times of the first automatic guided vehicle to the second product pick up station is less than the first travel time to the first product pick up station” in order to avoid possible confusion/indefiniteness in future based on the language of the other claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because of the recited limitation “wherein the system controller is configured to redirect the automatic guided vehicle to a different product pick up station of the product pick up stations when the call requests are received by the wireless communicator”. It is unclear, to the Examiner, what Applicant means by such limitation. For example, claim 1 previously recites “wherein, when the call requests are received by the wireless communicator, the system controller navigates the automatic guided vehicle to a product pick up station of the product pick up stations having a shortest travel time for the automatic guided vehicle” which is contradictory.

Claim 12 is indefinite because of the recited limitation “the system control module including a system controller comprising: …”. Claim 12 previously recites “a system control module having a system controller …”; therefore, it is unclear, to the Examiner why the limitation is repeated in the claim and further whether Applicant is referring to the same system controller previously recited or not. Examiner suggests amending “the system control module including a system controller comprising: …” to instead recite “the system controller comprising: …”

Claims 2-11 and 13-16 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 17 is directed a method. Therefore, claim 17 is within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 17 include limitations that recite an abstract idea (emphasized below). Claim 17 recites: 

A method of operating automatic guided vehicles to pick up products in a logistic facility, the method comprising: 
receiving a first call request at a system controller having one or more processors from a first product pick up station; 
the system controller determining travel times of the automatic guided vehicles to the first product pick up station; 
sending a pick up request from the system controller to a first automatic guided vehicle of the automatic guided vehicles based on the travel times, the first automatic guided vehicle having a first travel time of the travel times, wherein the first travel time is a shortest travel time; 
the system controller causing the first automatic guided vehicle to navigate toward the first product pick up station; 
receiving a second call request at the system controller from a second product pick up station; 
the system controller determining travel times of the automatic guided vehicles to the second product pick up station, wherein the first automatic guided vehicle is redirected and navigated to the second product pick up station if a travel time of the first automatic guided vehicle to the second product pick up station is a shortest travel time to the second product pick up station, and wherein the first automatic guided vehicle continues navigating to the first product pick up station if a travel time of a second automatic guided vehicle of the automatic guided vehicles to the second product pickup station is the shortest travel time to the second product pickup station; 
sending a pick up request from the system controller to the second automatic guided vehicle if the travel time of the second automatic guided vehicle to the second product pickup station is the shortest travel time to the second product pickup station; 
the system controller causing the second automatic guided vehicle to navigate toward the second product pick up station; 
sending completion signals to the system controller when the products have been picked up;  
the system controller causing the automatic guided vehicles to navigate to a product drop off station to drop off the products for further processing after the products have been picked up by the corresponding automatic guided vehicle

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining … travel times …” in the context of this claim encompasses a person looking at data collected (received, detected, etc.) and forming a simple judgement (determination, analysis, comparison, etc.) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea (processor, system controller, etc.), adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A method of operating automatic guided vehicles to pick up products in a logistic facility, the method comprising: 
receiving a first call request at a system controller having one or more processors from a first product pick up station; 
the system controller determining travel times of the automatic guided vehicles to the first product pick up station; 
sending a pick up request from the system controller to a first automatic guided vehicle of the automatic guided vehicles based on the travel times, the first automatic guided vehicle having a first travel time of the travel times, wherein the first travel time is a shortest travel time; 
the system controller causing the first automatic guided vehicle to navigate toward the first product pick up station; 
receiving a second call request at the system controller from a second product pick up station; 
the system controller determining travel times of the automatic guided vehicles to the second product pick up station, wherein the first automatic guided vehicle is redirected and navigated to the second product pick up station if a travel time of the first automatic guided vehicle to the second product pick up station is a shortest travel time to the second product pick up station, and wherein the first automatic guided vehicle continues navigating to the first product pick up station if a travel time of a second automatic guided vehicle of the automatic guided vehicles to the second product pickup station is the shortest travel time to the second product pickup station; 
sending a pick up request from the system controller to the second automatic guided vehicle if the travel time of the second automatic guided vehicle to the second product pickup station is the shortest travel time to the second product pickup station; 
the system controller causing the second automatic guided vehicle to navigate toward the second product pick up station; 
sending completion signals to the system controller when the products have been picked up;  
the system controller causing the automatic guided vehicles to navigate to a product drop off station to drop off the products for further processing after the products have been picked up by the corresponding automatic guided vehicle


For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations above the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor, system control module, system controller, etc.) to perform the process. In particular, the receiving steps are recited at a high level of generality (i.e. as a general means of receiving information for use in the other steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The sending a pick up request, causing to navigate the automatic guided vehicle[s], the vehicle being redirected, navigated and continuing navigation, and sending a completion signal steps are also recited at a high level of generality, and amounts to mere post solution action, which is a form of insignificant extra-solution activity. For example, based on paragraph [0027] of the specification “the system control module navigates the AGV to the product pick up station. For example, the system control module may send a guidance route to the AGV”; as such, the navigating steps, under broadest reasonable interpretation, amounts to mere post solution actions. Lastly, claim 17 further recites the “system controller” and “one or more processors” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s), controller(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, independent claim 17 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/controller to perform the determining and other steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of receiving information are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The other additional limitations mentioned above are well-understood, routine, and conventional activity, (e.g. the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017)). Hence, the claim is not patent eligible. 
Dependent claim(s) 18 and 19 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 18 and 19 are not patent eligible under the same rationale as provided for in the rejection of claim 9. 
Therefore, claim(s) 17-19 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiu (US20200231386A1) in view of Sweeney (US20190095849A1) in further view of Sellner (US20200387154A1).
Regarding claim 1, Shiu discloses an autonomous product picking system for picking products (see at least [0050]) comprising: product pick up stations at different locations within a facility (see at least Figure 1); call stations associated with the product pick up stations (see at least Figure 1, Figure 2, [0083] and [0084]), each call station including at least one activation button at a user interface configured to be activated by an operator to transmit call requests when the products are needed to be picked up from the product pick up stations (see at least Figure 2, [0073], [0083] and [0084]); transmitting completion signals when the products have been picked up from the product pick up stations (see at least [0164]); at least one product drop off station (see at least Figure 1); a docking station within the facility (see at least Figure 1); an automatic guided vehicle movable within the facility between the product pick up stations, the at least one product drop off station, and the docking station (see at least Figure 1, Figure 2, [0050], [0054] and [0055]); and a system control module having a system controller, the system controller configured to guide the automatic guided vehicle within the facility between the product pick up stations, the at least one product drop off station and the docking station (see at least Figure 2, [0056], [0069], [0085], [0089] and [0090]), the system control module includes a system communication module having a wireless communicator, the wireless communicator communicatively coupled to the automatic guided vehicle and the call stations (see at least Figure 2), the wireless communicator receiving the call requests from the call stations when the at least one activation button at the user interface is activated (see at least [0056], [0069], [0073], [0083] and [0084]), the wireless communicator receiving the completion signals (see at least Figure 2 and [0164]) wherein, when the call requests are received by the wireless communicator, the3PATENT TE-02995 (958-0492)system controller navigates the automatic guided vehicle to a product pick up station of the product pick up stations having a shortest travel time for the automatic guided vehicle (see at least Figure 1, Figure 2, [0052], [0056], [0069], [0073], [0083], [0084], [0085] and [0088]-[0090]).
Shiu does not explicitly disclose wherein the system controller is configured to redirect the automatic guided vehicle to a different product pick up station of the product pick up stations when the call requests are received by the wireless communicator. However, such matter is suggested by Sweeney (see at least [0021]-[0024], [0027], [0038]-[0041], [0052]-[0055], [0073], [0074], [0079]-[0084], [0093], [0112]-[0117], [0120] and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shiu to incorporate the teachings of Sweeney which teaches wherein the system controller is configured to redirect the automatic guided vehicle to a different product pick up station of the product pick up stations when the call requests are received by the wireless communicator since they are both directed to vehicle(s) picking up goods/people and incorporation of the teachings of Sweeney would ensure increased efficiency and reliability of the overall system.
Shiu as modified by Sweeney fails to disclose the at least one activation button configured to be activated to transmit the completion signals and the wireless communicator receiving the completion signals from the call stations when the at least one activation button at the user interface is activated. However, such matter is suggested by Sellner (see at least [0071], [0073], [0153], [0159], [0161], [0162] and [0165]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shiu as modified by Sweeney to incorporate the teachings of Sellner which teaches the at least one activation button configured to be activated to transmit the completion signals and the wireless communicator receiving the completion signals from the call stations when the at least one activation button at the user interface is activated since they are all directed to vehicle(s) picking up goods/people and incorporation of the teachings of Sellner would ensure increased accuracy, reliability and user comfort.

Regarding claim 2, Shiu as modified by Sweeney and Sellner discloses wherein the system controller determines travel times of the automatic guided vehicle to the -14-TE-02995 (958-0492) product pick up stations each time call requests are received (see at least Shiu [0052], [0056], [0068] and [0069]), the system controller controlling navigation of the automatic guided vehicle to the product pick up stations based on the travel times (see at least Shiu [0069] and [0088]-[0090]).

Regarding claim 3, Shiu as modified by Sweeney and Sellner discloses wherein the automatic guided vehicle is a first automatic guided vehicle (see at least Shiu Figure 1, [0050] and [0069]), the autonomous product picking system further comprising a second automatic guided vehicle (see at least Shiu Figure 1, [0050] and [0069]), the system controller sending the first automatic guided vehicle and the second automatic guided vehicle to the product pick up stations based on travel times between the product pick up stations the first automatic guided vehicle and the second automatic guided vehicle (see at least Shiu [0069] and [0088]-[0090]).

Regarding claim 4, Shiu discloses wherein the call requests include a first call request from a first product pick up station of the product pick up stations and a second call request from a second product pick up station of the product pick up stations (see at least Shiu Figure 1, Figure 2, [0052], [0056], [0069], [0073], [0083] and [0084]).
Shiu does not explicitly disclose the system controller sending the automatic guided vehicle to the first product pick up station prior to the second product pick up station in a first control scheme, the system controller sending the automatic guided vehicle to the second product pick up station prior to the first product pick up station in a second control scheme. However, such matter is suggested by Sweeney (see at least [0021]-[0024], [0027], [0038]-[0041], [0052]-[0055], [0073], [0074], [0079]-[0084], [0093], [0112]-[0117], [0120] and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shiu to incorporate the teachings of Sweeney which teaches the system controller sending the automatic guided vehicle to the first product pick up station prior to the second product pick up station in a first control scheme, the system controller sending the automatic guided vehicle to the second product pick up station prior to the first product pick up station in a second control scheme since they are both directed to vehicle(s) picking up goods/people and incorporation of the teachings of Sweeney would ensure increased efficiency and reliability of the overall system.

Regarding claim 5, Shiu fails to disclose wherein the first control scheme is utilized when a travel time to the first product pick up station is less than a travel time to the second product pick up station, and wherein the second control scheme is utilized when the travel time to the second product pick up station is less than the travel time to the first product pick up station. However, such matter is suggested by Sweeney (see at least [0021]-[0024], [0027], [0038]-[0041], [0052]-[0055], [0073], [0074], [0079]-[0084], [0093], [0112]-[0117], [0120] and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shiu to incorporate the teachings of Sweeney which teaches wherein the first control scheme is utilized when the travel time to the first product pick up station is less than the travel time to the second product pick up station, and wherein the second control scheme is utilized when a travel time to the second product pick up station is less than a travel time to the first product pick up station since they are both directed to vehicle(s) picking up goods/people and incorporation of the teachings of Sweeney would ensure increased efficiency and reliability of the overall system.

Regarding claim 6, Shiu as modified by Sweeney and Sellner discloses wherein the system controller is configured to navigate the automatic guided vehicle to a first product pick up station of the product pick up stations when a first call request of the call requests is received from a first call station of the call stations (see at least Shiu Figure 1, Figure 2, [0052], [0056], [0069], [0073], [0083] and [0084]), and wherein the system controller is configured to navigate the automatic guided vehicle to a second -15-TE-02995 (958-0492) product pick up station of the product pick up stations when a second call request of the call requests is received from a second call station of the call stations (see at least Shiu Figure 1, Figure 2, [0052], [0056], [0069], [0073], [0083] and [0084]).

Regarding claim 7, Shiu fails to disclose wherein the system controller is configured to redirect the automatic guided vehicle traveling to the first product pick up station when the system controller receives the second call request and a travel time to the second product pick up station is less than a travel time to the first product pick up station. However, such matter is suggested by Sweeney (see at least [0021]-[0024], [0027], [0038]-[0041], [0052]-[0055], [0073], [0074], [0079]-[0084], [0093], [0112]-[0117], [0120] and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shiu to incorporate the teachings of Sweeney which teaches wherein the system controller is configured to redirect the automatic guided vehicle traveling to the first product pick up station when the system controller receives the second call request and a travel time to the second product pick up station is less than a travel time to the first product pick up station since they are both directed to vehicle(s) picking up goods/people and incorporation of the teachings of Sweeney would ensure increased efficiency and reliability of the overall system.

Regarding claim 8, Shiu does not explicitly disclose wherein the automatic guided vehicle receives the call requests from the wireless communicator on the fly to revise navigation of the automatic guided vehicle when the call requests are received.  However, such matter is suggested by Sweeney (see at least [0021]-[0024], [0027], [0038]-[0041], [0052]-[0055], [0073], [0074], [0079]-[0084], [0093], [0112]-[0117], [0120] and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shiu to incorporate the teachings of Sweeney which teaches wherein the automatic guided vehicle receives the call requests from the wireless communicator on the fly to revise navigation of the automatic guided vehicle when the call requests are received since they are both directed to vehicle(s) picking up goods/people and incorporation of the teachings of Sweeney would ensure increased efficiency and reliability of the overall system.


Regarding claim 9, Shiu as modified by Sweeney and Sellner discloses wherein the at least one activation button is manually activated (see at least Shiu Figure 2, [0073], [0083] and [0084]).

Regarding claim 10, Shiu as modified by Sweeney and Sellner discloses wherein the completion signals are transmitted after the products are loaded onto a cart of the automatic guided vehicle (see at least Shiu [0050], [0118], [0154] and [0164]).

Regarding claim 11, Shiu as modified by Sweeney and Sellner discloses wherein the call stations communicate wirelessly with the wireless communicator of the system control module (see at least Shiu Figure 2, [0052] and [0060]).

Regarding claim 12, Shiu discloses an autonomous product picking system for picking products (see at least [0050]) comprising: product pick up stations at different locations within a facility (see at least Figure 1); a docking station within the facility (see at least Figure 1); -16-TE-02995 (958-0492) automatic guided vehicles movable within the facility between the product pick up stations and the docking station (see at least Figure 1, Figure 2, [0050], [0054] and [0055]); and a system control module having a system controller, the system controller configured to guide the automatic guided vehicles within the facility between the product pick up stations and the docking station (see at least Figure 2, [0056], [0069], [0085], [0089] and [0090]), the system control module includes a system communication module having a wireless communicator, the wireless communicator communicatively coupled to the automatic guided vehicles and the product pick up stations (see at least Figure 2, [0083] and [0084]), the wireless communicator configured to receive call requests from the product pick up stations when the products are needed to be picked up (see at least [0052], [0056], [0069], [0073], [0083] and [0084]), the wireless communicator configured to receive completion signals after the products have been picked up from the product pick up stations (see at least Figure 2 and [0164]), the system control module including a system controller (see at least Figure 2 and [0056]) comprising: one or more processors configured to determine travel times of the automatic guided vehicles to the product pick up stations (see at least [0056], [0068] and [0069]); one or more processors configured to send a first pick up request to a first automatic guided vehicle of the automatic guided vehicles in response to a first call request of the call requests from a first product pick up station of the product pickup stations, the first automatic guided vehicle having a first travel time of the travel times, the first travel time being a shortest travel time of the travel times to the first product pick up station (see at least [0069], [0085] and [0088]-[0090]); one or more processors configured to navigate the first automatic guided vehicle toward the first product pick up station (see at least Figure 2, [0056], [0069], [0085], [0089] and [0090]); one or more processors configured to send a second pick up request to a corresponding one of the automatic guided vehicles in response to a second call request of the call requests from a second product pick up station of the product pickup stations (see at least Figure 1, Figure 2, [0056], [0069], [0073], [0083], [0084], [0085] and [0088]-[0090]) one or more processors configured to navigate the automatic guided vehicles to a product drop off station to drop off the products for further processing after product pick up from the product pick up stations (see at least Figure 2, [0056], [0069], [0075], [0085], [0089], [0090] and [0164]).
While the limitations “wherein the second call request is sent to the first automatic guided vehicle when a travel time of the first automatic guided vehicle to the second product pick up station is a shortest travel time of the travel times to the second product pick up station, and wherein the second call request is sent to a second automatic guided vehicle of the automatic guided vehicles when a travel time of the second automatic guided vehicle to the second product pick up station is a shortest travel time of the travel times to the second product pick up station” are suggested by Shiu, to expedite prosecution, Examiner points to Sweeney (see at least [0021]-[0024], [0027], [0038]-[0041], [0052]-[0055], [0073], [0074], [0079]-[0084], [0093], [0112]-[0117], [0120] and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shiu to incorporate the teachings of Sweeney which teaches wherein the second call request is sent to the first automatic guided vehicle when a travel time of the first automatic guided vehicle to the second product pick up station is a shortest travel time of the travel times to the second product pick up station, and wherein the second call request is sent to a second automatic guided vehicle of the automatic guided vehicles when a travel time of the second automatic guided vehicle to the second product pick up station is a shortest travel time of the travel times to the second product pick up station since they are both directed to vehicle(s) picking up goods/people and incorporation of the teachings of Sweeney would ensure increased efficiency and reliability of the overall system.
Shiu as modified by Sweeney does not explicitly disclose that receiving the completion signals could be from the product pick up stations. However, such matter is suggested by Sellner (see at least [0071], [0073], [0153], [0159], [0161], [0162] and [0165]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shiu as modified by Sweeney to incorporate the teachings of Sellner which teaches that receiving the completion signals could be from the product pick up stations since they are all directed to product picking and incorporation of the teachings of Sellner would ensure increased accuracy, reliability and user comfort.

Regarding claim 13, Shiu does not explicitly disclose wherein the one or more processors configured to send the first pick up request to the first automatic guided vehicle is further configured to send multiple pick up requests to the first automatic guided vehicle. However, such matter is suggested by Sweeney (see at least [0021]-[0024], [0027], [0038]-[0041], [0052]-[0055], [0073], [0074], [0079]-[0084], [0093], [0112]-[0117], [0120] and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shiu to incorporate the teachings of Sweeney which teaches wherein the one or more processors configured to send the first pick up request to the first automatic guided vehicle is further configured to send multiple pick up requests to the first automatic guided vehicle since they are all directed to vehicle(s) picking up goods/people and incorporation of the teachings of Sweeney would ensure increased efficiency and reliability of the overall system.  

Regarding claim 14, Shiu fails to disclose wherein the one or more processors configured to navigate the first automatic guided vehicle that received the multiple pick up requests is configured to navigate the first automatic guided vehicle to one of the product pick up stations having a least travel time of the travel times for the first automatic guided vehicle. However, such matter is suggested by Sweeney (see at least [0021]-[0024], [0027], [0038]-[0041], [0052]-[0055], [0073], [0074], [0079]-[0084], [0093], [0112]-[0117], [0120] and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shiu to incorporate the teachings of Sweeney which teaches wherein the one or more processors configured to navigate the first automatic guided vehicle that received the multiple pick up requests is configured to navigate the first automatic guided vehicle to one of the product pick up stations having a least travel time of the travel times for the first automatic guided vehicle since they are all directed to vehicle(s) picking up goods/people and incorporation of the teachings of Sweeney would ensure increased efficiency and reliability of the overall system.  

Regarding claim 15, Shiu fails to disclose wherein the one or more processors configured to navigate the automatic guided vehicle is further configured to redirect the automatic guided vehicle to navigate the automatic guided vehicle to the second product pick up station of the product pick up stations when the system controller receives the second call request from the second product pick up station and a second travel time of the travel times to the second product pick up station is less than the travel time to the first product pick up station. However, such matter is suggested by Sweeney (see at least [0021]-[0024], [0027], [0038]-[0041], [0052]-[0055], [0073], [0074], [0079]-[0084], [0093], [0112]-[0117], [0120] and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shiu to incorporate the teachings of Sweeney which teaches wherein the one or more processors configured to navigate the automatic guided vehicle is further configured to redirect the automatic guided vehicle to navigate the automatic guided vehicle to the second product pick up station of the product pick up stations when the system controller receives the second call request from the second product pick up station and a second travel time of the travel times to the second product pick up station is less than the travel time to the first product pick up station since they are all directed to vehicle(s) picking up goods/people and incorporation of the teachings of Sweeney would ensure increased efficiency and reliability of the overall system.

Regarding claim 16, Shiu as modified by Sweeney and Sellner discloses further comprising call stations associated with the product pick up stations, each call station including at least one activation button at a user interface configured to be activated by an operator to transmit the corresponding call requests when the products are needed to be picked up from the product pick up stations (see at least Shiu Figure 2, [0073], [0083] and [0084]); transmitting the corresponding completion signals when the products have been picked up from the product pick up stations (see at least Shiu [0164]).
Shiu as modified by Sweeney fails to disclose the at least one activation button configured to be activated by an operator to transmit the corresponding completion signals. However, such matter is suggested by Sellner (see at least [0071], [0073], [0153], [0159], [0161], [0162] and [0165]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shiu as modified by Sweeney to incorporate the teachings of Sellner which teaches the at least one activation button configured to be activated by an operator to transmit the corresponding completion signals since they are all directed to vehicle(s) picking up goods/people and incorporation of the teachings of Sellner would ensure increased accuracy, reliability and user comfort.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiu (US20200231386A1) in further view of Sweeney (US20190095849A1).
Regarding claim 17, Shiu discloses a method of operating automatic guided vehicles to pick up products in a logistic facility (see at least Figure 1 and [0050]), the method comprising: receiving a first call request at a system controller having one or more processors from a first product pick up station (see at least [0056], [0069], [0073], [0083] and [0084]); the system controller determining travel times of the first automatic guided vehicles to the first product pick up station (see at least [0056], [0068] and [0069]); sending a pick up request from the system controller to a first automatic guided vehicle of the automatic guided vehicles based on the travel times, the first automatic guided vehicle having a first travel time of the travel times, wherein the first travel time is a shortest travel time (see at least Shiu [0069] and [0088]-[0090]); -18-TE-02995 (958-0492) the system controller causing the first automatic guided vehicle to navigate toward the first product pick up station (see at least Figure 2, [0056], [0069], [0085], [0089] and [0090]); receiving a second call request at the system controller from a second product pick up station (see at least Figure 1, Figure 2, [0056], [0069], [0073], [0083] and [0084]); the system controller determining travel times of the automatic guided vehicles to the second product pick up station (see at least Figure 1, Figure 2, [0052], [0056], [0069], [0073], [0083] and [0084]); sending a pick up request from the system controller to the second automatic guided vehicle if the travel time of the second automatic guided vehicle to the second product pickup station is the shortest travel time to the second product pickup station (see at least Figure 1, Figure 2, [0052], [0056], [0069], [0073], [0083] and [0084]); the system controller causing the second automatic guided vehicle to navigate toward the second product pick up station (see at least Figure 2, [0056], [0069], [0085], [0089] and [0090]); sending completion signals to the system controller when the products have been picked up (see at least [0164]); the system controller causing the automatic guided vehicles to navigate to a product drop off station to drop off the products for further processing after the products have been picked up by the corresponding automatic guided vehicle (see at least Figure 2, [0056], [0069], [0075], [0085], [0089] and [0090]).
Shiu does not explicitly disclose wherein the first automatic guided vehicle is redirected and navigated to the second product pick up station if a travel time of the first automatic guided vehicle to the second product pick up station is a shortest travel time to the second product pick up station, and wherein the first automatic guided vehicle continues navigating to the first product pick up station if a travel time of a second automatic guided vehicle of the automatic guided vehicles to the second product pickup station is the shortest travel time to the second product pickup station. However, such matter is suggested by Sweeney (see at least [0021]-[0024], [0027], [0038]-[0041], [0052]-[0055], [0073], [0074], [0079]-[0084], [0093], [0112]-[0117], [0120] and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shiu to incorporate the teachings of Sweeney which teaches wherein the first automatic guided vehicle is redirected and navigated to the second product pick up station if a travel time of the first automatic guided vehicle to the second product pick up station is a shortest travel time to the second product pick up station, and wherein the first automatic guided vehicle continues navigating to the first product pick up station if a travel time of a second automatic guided vehicle of the automatic guided vehicles to the second product pickup station is the shortest travel time to the second product pickup station since they are both directed to vehicle(s) picking up goods/people and incorporation of the teachings of Sweeney would ensure increased efficiency and reliability of the overall system.

Regarding claim 18, Shiu does not explicitly disclose wherein said sending the pick up request to the first automatic guided vehicle comprises sending multiple pick up requests to the first automatic guided vehicle from multiple product pickup stations including the first product pick up station. However, such matter is suggested by Sweeney (see at least [0021]-[0024], [0027], [0038]-[0041], [0052]-[0055], [0073], [0074], [0079]-[0084], [0093], [0112]-[0117], [0120] and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shiu to incorporate the teachings of Sweeney which teaches wherein said sending the pick up request to the first automatic guided vehicle comprises sending multiple pick up requests to the first automatic guided vehicle from multiple product pickup stations including the first product pick up station since they are both directed to vehicle(s) picking up goods/people and incorporation of the teachings of Sweeney would ensure increased efficiency and reliability of the overall system.  

Regarding claim 19, Shiu fails to disclose wherein said navigating the first automatic guided vehicle comprises navigating the first automatic guided vehicle to a closest one of the product pick up stations, the closest one of the product pick up stations having a least travel time thereto for the first automatic guided vehicle. However, such matter is suggested by Sweeney (see at least [0021]-[0024], [0027], [0038]-[0041], [0052]-[0055], [0073], [0074], [0079]-[0084], [0093], [0112]-[0117], [0120] and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shiu to incorporate the teachings of Sweeney which teaches wherein said navigating the first automatic guided vehicle comprises navigating the first automatic guided vehicle to a closest one of the product pick up stations, the closest one of the product pick up stations having a least travel time thereto for the first automatic guided vehicle since they are both directed to vehicle(s) picking up goods/people and incorporation of the teachings of Sweeney would ensure increased efficiency and reliability of the overall system.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please observe the prior arts cited in the attached PTO-892 form. Specifically, Examiner points to paragraph [0031] of US20210318134A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667               

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667